Citation Nr: 0936742	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from January 1963 to January 
1966.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD and found that new 
and material evidence had not been presented to reopen a 
claim for service connection for a back condition.  

The Board had denied the appealed claims in a June 2007 
decision, specifically reopening and denying the claim for 
service connection PTSD, and denying reopening of the claim 
for service connection for a low back disorder.  However, by 
a Joint Motion for Remand (Joint Motion) approved by an April 
2009 order of the U.S. Court of Appeals for Veterans Claims, 
the June 2007 Board decision was vacated except to the extent 
of its reopening the claim for service connection for PTSD.  
The case is accordingly again before the Board for review in 
compliance with the Joint Motion.  

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

1.  A November 1994 RO decision denied service connection for 
a low back disorder based on no evidence being presented to 
support a low back disorder developing or worsening during 
service.  An appeal of that denial of claim was not timely 
perfected.  That was the last final decision, up to the 
present time, denying the Veteran's claim for service 
connection for a low back disorder.

2.  The evidence added to the record since the November 1994 
RO decision denying service connection for a low back 
disorder does not raise a reasonable possibility of 
substantiating the claim for service connection for such a 
condition, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  This new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Evidence submitted since the November 1994 RO decision 
denying service connection for a low back disorder is not new 
and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claim on appeal 
herein adjudicated have been accomplished.  VA has also 
fulfilled the above VCAA notice and development assistance 
requirements in this case with regard to the request to 
reopen the claim for service connection for a low back 
disorder.

In a November 2002 letter, the RO informed the Veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed of the bases of review for requests to reopen 
previously denied claims, including the previously denied 
claim for service connection for a low back disorder, and 
also addressed the bases of supporting the claim on the 
merits.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

Although the November 2002 letter did not inform of the 
evidence required to sustain the underlying claim for service 
connection for a low back disorder, that information was 
provided to the Veteran by the April 2004 SOC.  In addition, 
by a January 2007 SSOC, the claim was reviewed de novo by a 
Decision Review Officer (DRO), in fulfillment of the 
Veteran's request for DRO review in a September 2003 
submission, under 38 CFR § 3.2600.  This January 2007 post-
decisional document, issued subsequent to adequate VCAA 
notice, meets the requirements for adequate VCAA notice.  See 
Mayfield v. Nicholson, supra. 

Further, the November 2002 letter sent to the Veteran 
requested that he advise of any VA and private medical 
sources of evidence pertinent to his claims, and to provide 
necessary authorization to obtain those records.  It also 
requested evidence and information about treatment after 
service, in support of the claims.  Records were requested 
from all indicated sources, and all records received were 
associated with the claims folders.  Hence, any VA 
development assistance duty under the VCAA to seek to obtain 
indicated pertinent records has been fulfilled.  The Veteran 
has presented no avenues of evidentiary development that the 
RO has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  Such notice was provided in this case, as 
already discussed.  

The Board notes that neither the Veteran nor his 
representative has identified any pertinent evidence not 
already of record which would need to be obtained for a fair 
disposition of this appeal.  The case otherwise also presents 
no reasonable possibility that additional evidentiary 
requests would further the appealed claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

VA need not conduct examinations with respect to the issue of 
whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a low back disorder, or with respect to the 
underlying claim for service connection for a low back 
disorder, because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a request to reopen only if new and material 
evidence is presented or secured to reopen a claim.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board herein finds that new and material 
evidence has not been presented or secured, and denies 
reopening the claim for service connection for a low back 
disorder.  

The Veteran informed of the award of Social Security 
Disability benefits, and accordingly Social Security 
Administration records were obtained in November 2006 and 
associated with the claims folders.  

The Veteran did not request a hearing to address his claims, 
and specifically declined a Board hearing by a VA Form 9 
submitted in June 2004.  He and his authorized representative 
addressed his claims in submitted statements.  There is no 
indication that the Veteran had any desire to further address 
his claims that remains unfulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Request to Reopen Claim for Service Connection 
For Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.   However, if 
the presumption of soundness is not rebutted, the claim is 
one for service connection, not aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen was filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

A November 1994 RO decision denied service connection for a 
low back disorder based on no evidence being presented to 
support a low back disorder developing or worsening during 
service.  An appeal of that denial of claim was not timely 
perfected.  That was the last final decision, up to the 
present time, denying the Veteran's claim for service 
connection for a low back disorder.

At the time of that last prior final denial of the claim in 
November 1994, the pertinent evidentiary record contained 
service medical records, private treatment records obtained 
in May 1994, submitted lay statements by the Veteran, and the 
report of a VA spine examination conducted in June 1994.  A 
service entrance examination documented the Veteran's 
childhood injury in 1956 with fracture of a lumbar vertebra, 
as well as the Veteran's report of having played football 
following that injury.  Service medical records included no 
record of complaints, treatment, or diagnosis for a low back 
disorder in service.  

The VA examiner in June 1994 noted the Veteran's history of 
multiple lumbar fractures at age 12.  The Veteran complained 
at the June 1994 examination that the old back injury was 
aggravated by activity in service, with current intermittent 
low back pain, though without associated neurological 
symptoms.  Upon clinical evaluation, the examiner found 
normal range of motion of the lumbar spine, no paraspinal 
tenderness, and normal strength and sensation in the lower 
extremities.  X-rays showed no evidence of degenerative 
changes of the lumbar spine, but did show a possible disc 
space narrowing at T10-T11.  The Veteran reported at the 
examination that he was fairly active, and engaged in fairly 
strenuous physical activity on a regular basis.  The examiner 
assessed chronic low back pain and intermittent thoracic 
paraspinal muscle spasm.  However, the examiner did not offer 
an opinion as to etiology related to service of any low back 
disorder.   

Since that last prior final denial in November 1994, the 
Veteran repeated his prior assertions of aggravation of his 
low back disorder while in service.  He submitted an April 
2003 statement by a fellow soldier, wherein that soldier 
asserted that he recalled the Veteran's in-service complaints 
about his back while in Vietnam.  However, this lay statement 
is ultimately not material because it does not raise a 
reasonable possibility of substantiating the claim, since it 
does not provide evidence of chronic or permanent increase in 
severity of the Veteran's low back disorder in service.  
38 C.F.R. § 3.303; see also Espiritu, supra.  

At October 1998 private treatment, the Veteran reported that 
he had low back pain on a chronic basis ever since he 
fractured some vertebrae in the low back while in the sixth 
grade falling from a tree.  He further reported that the 
condition had flared up two months before after cutting, 
loading, and unloading wood.  In May 2002 private psychiatric 
treatment, he provided a narrative of his life prior to 
service, in which he informed that, after breaking his back 
falling from a tree, he had spent 18 months in recovery from 
that injury.  The Veteran's October 1998 and May 2002 
statements addressing the severity of his childhood back 
injury and persistence of back pain since prior to service, 
while new, are not material because they are not favorable to 
the claim and hence do not present a reasonable possibility 
of a change the outcome of the claim.  38 C.F.R. § 3.156.  To 
the extent cognizable, they weigh against the claim based on 
either aggravation in service or incurrence in service.  
Other statements by the Veteran, such as allegations of back 
disability beginning in service or increasing in severity in 
service, are duplicative of statements prior to the November 
1994 decision and hence are not new.  38 C.F.R. § 3.156.  

Recent medical evidence of a current back disorder does not 
constitute new evidence to further the Veteran's claim, 
because a back disorder was documented upon service entrance 
examination, as well as upon VA examination in June 1994, and 
thus prior to the November 1994 decision.  

Accordingly, the Veteran has presented no new and material 
evidence of either an increase in severity of a low back 
disorder in service, or of a low back disorder beginning in 
service or otherwise causally related to service.  38 C.F.R. 
§ 3.303.  New evidence presented does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a low back disorder, nor does it, by itself or 
in conjunction with evidence previously assembled, relate to 
an unestablished fact necessary to substantiate the claim.  
The new evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a low back disorder is 
denied.



REMAND

The April 2009 Joint Motion requires that the Board remand 
the claim for service connection for PTSD, for attempted 
further development of the evidence.  Specifically, the 
Veteran has previously claimed as a stressor to support his 
PTSD claim that while serving in Vietnam attached to the Army 
Security Agency (3rd RRU) between July 21, 1964, and July 15, 
1965, he or his unit experienced mortar attacks.  The Veteran 
should be afforded additional opportunity to support his 
claim.  Additional efforts should then be made to corroborate 
alleged stressors, to the extent reasonable.  See 38 C.F.R. § 
3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); but 
see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

The Veteran is to be afforded additional opportunity to 
provide evidence of his asserted attachment to the Army 
Security Agency (3rd RRU), and of his encounter of mortars.  
He is to be asked to provide specific details regarding times 
and places of alleged stressors, to include 60-day or shorter 
time frames during which mortar attacks occurred, and places 
of those attacks, to afford the possibility that the service 
department can verifying those asserted mortar attacks.  

The Board recognizes that the RO has up to the present 
developed and adjudicated the claim which was filed by the 
Veteran, i.e., seeking service connection for PTSD.  In a 
recent judicial precedent, the Court of Appeals for Veterans 
Claims has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities reasonably raised by the Veteran or the 
evidentiary record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (scope of mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).  A broader claim including for 
additional psychiatric disabilities will therefore need to be 
developed and adjudicated upon remand.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide any additional evidence 
or information which may assist in 
corroborating his asserted in-service 
stressors, to include statements by fellow 
soldiers, letters home, or any other 
corroborating documentation of his 
asserted stressor experiences.  The 
Veteran should be requested to provide any 
additional evidence or information 
concerning his asserted attachment to the 
Army Security Agency (3rd RRU), and his 
asserted in-service encounter with mortar 
attacks.  He should be asked to provide 
specific details regarding times and 
places of alleged stressors, to include 
60-day or shorter time frames during which 
mortar attacks occurred, and places of 
those attacks, to afford the possibility 
of verifying those asserted mortar 
attacks.  He should be informed that 
without that specificity as to time and 
place and units involved, the asserted 
stressors may not be verifiable through 
official channels.  

2.  The Veteran should also be asked to provide 
information or evidence regarding any post-
service mental health or social services 
treatment, in furtherance of his PTSD claim.  
He also should be advised that mental illness 
from which he may suffer need not necessarily 
be PTSD in order to be related to service (see 
Clemons, supra), and he should accordingly be 
encouraged to assist in obtaining extant 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

3.  Thereafter, the RO/AMC should review the 
file in detail and prepare a summary of the 
Veteran's alleged stressors, even if the 
Veteran does not respond to the request in item 
1, above.  The summary should include those 
stressors discussed in the body of this remand.  
The summary and all associated documents 
including a copy of the Veteran's DD Form 214, 
together with the stressor information that has 
already been provided by or obtained from the 
Veteran, should be submitted to the JSRRC for 
an attempt at stressor verification.  The JSRRC 
should be requested to provide any information 
that might corroborate the Veteran's alleged 
in-service stressors.  At a minimum, request a 
report of unit history and lessons learned 
covering the units for which the Veteran's 
attachment has been confirmed, for those time 
frames for which the Veteran has asserted 
stressors.  

4.  Thereafter, if any alleged stressors are 
verified, or if combat with the enemy is 
confirmed, the RO/AMC should prepare a 
statement of the verified stressor(s) and/or 
combat.  Then, the Veteran should undergo a VA 
psychiatric examination to address the nature 
and etiology of any current psychiatric 
disorder, to include PTSD.  The statement of 
verified stressors, together with the claims 
file, must be provided to the examiner for 
review prior to the examination.  Any indicated 
tests should be conducted, to include 
psychological testing.  The examiner should 
address the following:

a.  What current psychiatric disorders are 
present (which meet prescribed criteria 
under the DSM-IV)?

b.  For each psychiatric disorder 
identified, is it at least as likely as 
not (i.e., to a 50-50 degree of 
probability) that the disorder developed 
in service or is causally related to the 
Veteran's period of service from September 
1948 to August 1952, or, contrarily, is 
such a relationship to service unlikely 
(i.e., less than a 50 percent 
probability)?  In answering this question, 
the examiner should note and address 
records of medical treatment in service 
and post-service, to the extent pertinent.

c.  With regard to the Veteran's claim for 
service connection for PTSD, the examiner 
must first address whether PTSD is 
present, including based on examination 
and review of the treatment records within 
the claims file.  If the examiner 
diagnoses PTSD, the examiner should then 
address whether it is at least as likely 
as not that the PTSD is causally related 
to any in-service stressor(s) which the 
RO/AMC advises the examiner has been 
verified/corroborated by the service 
department (or which is  causally related 
to combat if the RO/AMC advises that 
combat has been confirmed).  A diagnosis 
of PTSD may not be supported by 
uncorroborated stressors in the absence of 
confirmed combat.  38 C.F.R. § 3.304(f).

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  The examiner should provide complete 
explanations for his/her opinions.  If any 
opinion cannot be rendered without resort 
to speculation, the examiner should say 
why that is so.

5.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the Veteran's satisfaction, 
he and his representative should be provided 
with an SSOC and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


